DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 6 have been amended.
Claims 1 and 6 as presented May 3, 2022 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 6 recite a method for determining a difference between an input activity signal histogram and a centroid of the second sub-cluster at the second time point, which is within the statutory category of a process. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method comprising:
receiving activity signal histograms produced from activity signals generated by inertial sensors; 
forming a plurality of clusters of the activity signal histograms based on activity signals up to a first time point; 
in each cluster of the plurality of clusters, forming sub-clusters of the activity signal histograms in the cluster based on activity signals up to a second time point that is after the first time point; 
receiving an input activity signal histogram limited to activity signals up to the first time point; 
identifying a cluster in the plurality of clusters that is closest to the input activity signal histogram; 
using activity signals limited to activity signals up to the first time point to identify a closest sub-cluster in the identified cluster; 
using activity signals limited to activity signals up to the first time point to identify a second sub-cluster in the identified cluster; and 
determining a difference between the input activity signal histogram and a centroid of the second sub-cluster at the second time point.
The Examiner submits that the foregoing underlined limitations constitute mathematical concepts because determining a difference between an input activity signal histogram and a centroid of the second sub-cluster at the second time point, under its broadest reasonable interpretation represents mathematical calculations and relationships (the limitations recite formation of clusters and sub-clusters of activity signal histograms, identifying a cluster closest to the input activity signal, a closest sub-cluster and a second sub-cluster, and determining a difference), but for the recitation of generic computer components (i.e. computer implemented method). Any limitations not identified above as part of the mathematical calculations and relationships are deemed "additional elements" and will be discussed in further detail below. Accordingly, claim 1 recites at least one abstract idea.
Similarly, dependent claim 6 further narrows the abstract idea described in the independent claim. Claim 6 further describes the closest sub-cluster and the second sub-cluster. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1 and 6 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the "additional limitations" while the underlined portions continue to represent the "abstract idea(s)").
Specifically, independent claim 1 recites: A method comprising:
receiving activity signal histograms produced from activity signals generated by inertial sensors; 
forming a plurality of clusters of the activity signal histograms based on activity signals up to a first time point; 
in each cluster of the plurality of clusters, forming sub-clusters of the activity signal histograms in the cluster based on activity signals up to a second time point that is after the first time point; 
receiving an input activity signal histogram limited to activity signals up to the first time point; 
identifying a cluster in the plurality of clusters that is closest to the input activity signal histogram; 
using activity signals limited to activity signals up to the first time point to identify a closest sub-cluster in the identified cluster; 
using activity signals limited to activity signals up to the first time point to identify a second sub-cluster in the identified cluster; and 
determining a difference between the input activity signal histogram and a centroid of the second sub-cluster at the second time point.
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank-similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0216]-[0217] of Applicant's originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that.
The claims recite the additional element of inertial sensors that implement the identified abstract idea. The inertial sensors are recited at a high-level of generality such that they are generally linking  the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application (see MPEP 2106.05(h).).
Claim 1 further recites the additional elements of receiving information related to activity signal histograms and an input activity signal histogram. Under practical application, receiving information related to activity signal histograms and an input activity signal histogram are all forms of extra-solution activity. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional element of inertial sensors receiving information related to activity signal histograms and an input activity signal histogram. The inertial sensors generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception. Regarding receiving information related to activity signal histograms and an input activity signal histogram, this has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible.
Therefore, claims 1 and 6 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US 2006/0189855 A1) in further view of Agarwal (US 2017/0109653 A1), Schiffmiller (US Patent No. 8,963,771 B1) and Kimura (US 2004/0167785 A1).
Regarding claim 1, Moriya teaches: A method comprising:
receiving activity signal […] produced from activity signals generated by inertial sensors; (calculating autonomic nerve indexes reflecting brain activity from the pulse period data of measured pulse waves via a pulse wave sensor at a time interval [0042]-[0044], [0031], [0035], [0047]; measuring body movement data via an acceleration sensor that captures acceleration measurements [0030])
forming a plurality of clusters of the activity signal […] based on activity signals up to a first time point; (dividing the autonomic nerve index data into 2 clusters according to the end time of the time window [0074]-[0077], [0066])
in each cluster of the plurality of clusters, […] of the activity signal […] (dividing the autonomic nerve index data into 2 clusters according to the end time of the time window [0074]-[0077], [0066])
[…] based on activity signals […] (autonomic nerve indexes reflecting brain activity [0042]-[0044], [0047])
receiving an input activity signal […] limited to activity signals up to the first time point; (autonomic nerve indexes reflecting brain activity for a set time window Fig.12, [0091], [0074]-[0075], [0066], [0047])
identifying a cluster in the plurality of clusters that is closest to the input activity signal […] (the cluster whose center is closest to the origin is set as the first cluster [0074]-[0077]) 
using activity signals limited to activity signals up to the first time point […] (autonomic nerve indexes reflecting brain activity for a set time window Fig.12, [0091], [0074]-[0075], [0066], [0047])
using activity signals limited to activity signals up to the first time point (autonomic nerve indexes reflecting brain activity for a set time window Fig.12, [0091], [0074]-[0075], [0066], [0047])
[…] the input activity signal […] (autonomic nerve indexes reflecting brain activity for a set time window Fig.12, [0091], [0074]-[0075], [0066], [0047])
Moriya does not teach:
receiving histograms
forming a plurality of clusters of the histograms
histograms in the cluster […] up to a second time point that is after the first time point
[…] a centroid of the […] cluster at the second time point
However, Agarwal in the analogous art teaches:
receiving histograms (multiple histograms from the sensor data [0029]) 
clusters of the histograms (clustering the histograms into a plurality of sensor-clusters for one or more days [0047])
histograms in the cluster […] up to a second time point that is after the first time point (clustering histograms by days of operation and including more days of cluster data based on similar sensor behaviors, referred to as co-occurring sensors clusters [0050], [0039]-[0042], [0048], [0088]; sensor data collected for various time series for a time period [0034-[0039])
[…] a centroid of the […] cluster at the second time point (centroid of the co-occurring sensors clusters, which includes additional days [0050]-[0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Moriya to include histograms and histograms in the cluster at a second time point as taught by Agarwal. By incorporating histograms in clusters at different time points, data can be succinctly summarized and categorized by different behavior patterns according to the difference sensors and days of operation (Agarwal [0019], [0029]).
Moriya and Agarwal do not teach:
forming sub-clusters of the histograms in the cluster
receiving a histogram limited to the first time point 
identifying a cluster in the plurality of clusters in the histogram 
identify a closest sub-cluster in the identified cluster
identify a second sub-cluster in the identified cluster 
the second sub-cluster
However, Schiffmiller in the analogous art teaches:
forming sub-clusters of the histograms in the cluster (forming sub-clusters of geolocation estimates based on time gaps within the main cluster, col.5 lines 33-46; x, y, and z histograms for each axes of the geolocation results, and the bin cluster with the largest population is selected as the main cluster, col. 5 lines 1-3 and lines 15-32)
receiving a histogram limited to the first time point (histogram with geolocation estimates of a time period between 10 and 30 seconds, col. 9 lines 8-14, Fig. 4b)
identifying a cluster in the plurality of clusters in the histogram (identifying a main cluster out of the clusters with the greatest bin count, col. 9 line 15-17, Fig. 4b)
identify a closest sub-cluster in the identified cluster (4 sub-clusters are identified within the main cluster and the sub-cluster with the largest estimate count is selected, col. 9 lines 18-62)
identify a second sub-cluster in the identified cluster (the sub-cluster with the second largest estimate count of the 4 sub-clusters identified within the main cluster, col. 9 lines 18-62)
the second sub-cluster (the sub-cluster with the second largest estimate count of the 4 sub-clusters identified within the main cluster, col. 9 lines 18-62)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Moriya and Agarwal to include forming sub-clusters of the histograms in the cluster, a histogram at the first time point and identifying a closest sub-cluster and second sub-cluster in the identified cluster as taught by Schiffmiller. Sub-clusters of the histograms in the cluster allow time gaps to be a delimiter between sub-clusters (Schiffmiller, claim 12, col. 5 lines 33-41). The identification of the closest sub-cluster and second sub-cluster allows spatial overlaps to be combined and the highest count of geolocation estimates to be found, so that an optimal earth-centered earth-fixed location can be determined (Schiffmiller, col. 5 lines 33-59, col. 9 lines 37-57).
Moriya, Agarwal and Schiffmiller do not teach:
determining a difference between the […] histogram and a centroid 
However, Kimura in the analogous art teaches:
determining a difference between the […] histogram and a centroid (difference between the histogram and its centroid [0312])




It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Moriya, Agarwal and Schiffmiller to include determining a difference between the histogram and centroid as taught by Kimura. This aids in determining the set of clusters which are the classifications of the histograms (Kimura [0312]).
Regarding claim 6, Moriya, Agarwal, Schiffmiller and Kimura teach the method of claim 1 as described above. 
Moriya further teaches:
determining that the closest […] cluster is associated with poor sleep and (a first cluster whose center is closest to the origin is judged to be in a non-REM (poor) sleeping state [0077]-[0079])
that the second […] cluster is associated with good sleep (a second cluster whose center is farther from the origin is judged to be in a REM (good) sleeping state [0077]-[0079])
Moriya does not teach:
the closest sub-cluster 
the second sub-cluster
However, Schiffmiller in the analogous art teaches:
the closest sub-cluster (4 sub-clusters are identified within the main cluster and the sub-cluster with the largest estimate count is selected, col. 9 lines 18-62)
the second sub-cluster (the sub-cluster with the second largest estimate count of the 4 sub-clusters identified within the main cluster, col. 9 lines 18-62)





Response to Arguments
Regarding the rejection under 35 U.S.C. § 101 of Claims 1 and 6, the Applicant argues that the amended claims no longer recite an abstract idea. The Examiner respectfully disagrees. The amended claims recite an abstract idea categorized as mathematical concepts. Please see details of the rejection above.
Regarding the rejection under 35 U.S.C. § 103 of Claims 1 and 6, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626